DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,964,896. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In re Claim 1, Claim 1 of US 10,964,896 discloses 
A particle comprising (Column 46, line 22): one or more nanocrystals of a perovskite having a two- dimensional structure that is configured to emit light by their crystal structure (column 46, lines 12-13); and a plurality of ligands attached to the one or more nanocrystals and configured to make the one or more nanocrystals more dispersible in a medium than without such ligands (column 46, lines 20-23).
In re Claim 2, Claim 1 of US 10,964,896 discloses 
The particle of claim 1, wherein the one or more nanocrystals have a nanocrystal size greater than 10 nm and smaller than 900 nm (column 46, lines 12-13).
In re Claim 3, Claim 6 of US 10,964,896 discloses 
The particle of claim 1, wherein the particle was mixed with at least one organic semiconductor (Column 46, lines 43-44).
In re Claim 4, Claim 3 of US 10,964,896 discloses
The particle of claim 1, wherein the plurality of ligands attached to the one or more nanocrystals during particle synthesis are substituted with a plurality of ligands with different chemical structures after synthesis thereof (column 46, lines 27-30).
In re Claim 5, Claim 7 of US 10,964,896 discloses
The particle of claim 2, wherein the plurality ligands comprises one selected from the group consisting of alkyl halides, carboxylic acid, acetic acid, 5-aminosalicylic acid, an acrylic acid, L-aspentic acid, 6-bromohexanoic acid, a bromoacetic acid, a dichloro acetic acid, ethylenediaminetetraacetic acid, isobutyric acid, itaconic acid, maleic acid, r-maleimidobutyric acid, L-malic acid, 4- Nitrobenzoic acid, 1-pyrenecarboxylic acid, oleic acid, surfactant, acid alcohol, 3-mercaptopropionic acid, trioctylphosphine and trioctylphosphine oxide, crosslinking agent, p-substituted aniline, alkylamine, oleylamine, hexadecyl amine, 9-Octadecenylamine, 1-Amino-9-octadecene, phenyl ammonium, fluorine ammonium, and octadecyltrichlorosilane (column 46, lines 45-59).
In re Claim 6, Claim 9 of US 10,964,896 discloses
The particle of claim 1, wherein the plurality of ligands comprises a crosslinking agent includes at least one functional group selected from the group consisting of an amine group (-NH2), a thiol group (-SH), a carboxyl group and includes at least one selected from the group consisting of a bis(phenyl azide)-based material, a diaminoalkane-based material, a dithiol-based material, dicarboxylate, an ethylene glycol di(meth)acrylate derivative, a methylenebisacrylamide derivative, and divinylbenzene (DVB) (column 47, lines 6-14).
In re Claim 7, Claim 4 of US 10,964,896 discloses
The particle of claim 1, wherein the perovskite comprises at least one crystal structure selected from the group consisting of ABX3, A2BX4, ABX4, and An-1BnX3n+1 (n is an integer ranging from 2 to 6) ; and wherein A is at least one selected from a group consisting of organic ammonium, inorganic alkali metal, and combination thereof, B is at least one metal and X is at least one halogen (column 46, lines 31-39).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,964,896. In re Claim 8, Claims 1-20 of US 10,964,896 Claims 1-20 disclose all limitations of claim 8 except for that the one or more nanocrystals has a spherical, cylindrical, cylindroid, polyprism or two-dimensional (2D) shape. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the one or more nanocrystals has a spherical, cylindrical, cylindroid, polyprism or two-dimensional (2D) shape, since such a modification would have involved a mere change in the shape of a component.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP2144.04.IV.B).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,964,896. In re Claim 8, Claims 1-20 of US 10,964,896 Claims 1-20 disclose all limitations of claim 8 except for that the plurality of ligands are substituted with a trioctylphosphine oxide (TOPO) and a trioctylphosphine (TOP). Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use plurality of ligands are substituted with a trioctylphosphine oxide (TOPO) and a trioctylphosphine (TOP), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

In re Claim 10, Claim 18 of US 10,964,896 discloses
A light emitting layer comprising: a light emitting layer coating member; and a light emitting layer disposed on the light emitting layer coating member and comprising a first thin film of particles, wherein each of the particles comprises the perovskite nanocrystal structure of claim 1, wherein the light emitting layer coating member comprises at least one layer selected a group consisting of a substrate, an electrode, and a semiconductor (column 48, lines 25-34).
In re Claim 11, Claim 19 of US 10,964,896 discloses
The light emitting layer of claim 10, wherein the first thin film has a multilayer structure (column 48, lines 34-35).
In re Claim 12, Claim 20 of US 10,964,896 discloses
The light emitting layer of claim 10, further comprising a second thin film of perovskite, the perovskite of the second thin film comprising the one or more nanocrystals of the perovskite or their particles is more disposed between the light emitting layer coating member and the first thin film or on the first thin film (Column 48, lines 37-41).
In re Claim 13, Claim 10 of US 10,964,896 discloses
A light emitting device comprising: a first electrode disposed on a substrate; a second electrode overlying the first electrode; and a light emitting layer of claim 10 disposed between the first electrode and the second electrode and comprising a first thin film of particles which comprise a perovskite nanocrystal structure (column 47, lines 15-21).
In re Claim 14, Claim 13 of US 10,964,896 discloses
The light emitting device of claim 13, further comprising an exciton buffer layer disposed between the first electrode and the light emitting layer; and wherein the exciton buffer layer comprises a conductive material and a fluorine-based material having surface energy less than that of the conductive material (Column 47, lines 21-36).
In re Claim 15, Claim 16 of US 10,964,896 discloses
The light emitting device of claim 14, wherein the conductive materials comprise at least one selected from the group consisting of a conductive polymer, metallic carbon nanotube, graphene, reduced graphene oxide, metal nanowire, semiconductor nanowire, metal grid, metal nano dots, and conductive oxide (Column 28, lines 12-18).
In re Claim 16, Claim 17 of US 10,964,896 discloses
The light emitting device of claim 15, wherein the conductive polymer comprises at least one selected from the group consisting of polythiophene, polyaniline, polypyrrole, polystyrene, sulfonated polystyrene, poly(3,4-ethylenedioxythiophene), self-doped conductive polymers, and derivatives thereof (column 48, lines 19-24).
In re Claim 17, Claims 13 and 14 of US 10,964,896 discloses
The light emitting device of claim 14, further comprising a surface buffer layer disposed between the exciton buffer layer and the light emitting layer (column 47, lines 31-32); and wherein the surface buffer layer comprises at least one additive selected from the group consisting of carbon nanotubes, graphenes, reduced oxide graphenes, metal nanowires, metal carbon nanotubes, semiconductor quantum dots, semiconductor nanowires, and metal nano dots wherein the surface buffer layer further includes a crosslinking agent comprising a bis(phenyl azide) material (Column 47, lines 39 -column 48, line 4).
In re Claim 18, Claim 11 of US 10,964,896 discloses
The light emitting device of claim 13, wherein the substrate has transparent or flexible properties (Column 22-24).
In re Claim 19, Claim 15 of US 10,964,896 discloses
The light emitting device of claim 14, wherein the fluorine-based material comprises a perfluorinated ionomer or a fluorinated ionomer containing at least one F (Column 48, lines 7-10).
Claim 20 is directed to the same invention as that of claim 20 of commonly assigned US 11,283,035Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Claim  20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim  120 of U.S. Patent No.11,283,035. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In re Claim 20, Claim 20 of 11,283,035 discloses 
A solar cell comprising: a first electrode disposed on a substrate; a second electrode; and a photoactive layer made of particles as recited in claim 1 disposed between the first electrode and the second electrode (Column 54, lines 5-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893